                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ORCA USA, LTD,                                         )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:18-cv-03326-TWP-TAB
                                                       )
SONIA SALINAS, and                                     )
MICHAEL LEE,                                           )
                                                       )
                               Defendants.             )

                                    ENTRY ON JURISDICTION

       It has come to the Court’s attention that Defendants’ Notice of Removal fails to allege all

of the facts necessary to determine whether this Court has subject matter jurisdiction over this case.

The Notice of Removal alleges that this Court has jurisdiction based upon diversity of citizenship.

However, the Notice of Removal fails to sufficiently allege the citizenship of the parties.

Citizenship is the operative consideration for jurisdictional purposes. See Meyerson v. Harrah’s

East Chicago Casino, 299 F.3d 616, 617 (7th Cir. 2002) (“residence and citizenship are not

synonyms and it is the latter that matters for purposes of the diversity jurisdiction”). Furthermore,

jurisdictional allegations must be made on personal knowledge, not on information and belief, to

invoke the subject matter jurisdiction of a federal court. See America’s Best Inns, Inc. v. Best Inns

of Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992) (only a statement about jurisdiction “made

on personal knowledge has any value,” and a statement made “‘to the best of my knowledge and

belief’ is insufficient” to invoke diversity jurisdiction “because it says nothing about citizenship”);

Page v. Wright, 116 F.2d 449, 451 (7th Cir. 1940) (an allegation of a party’s citizenship for

diversity purposes that is “made only upon information and belief” is unsupported).
       The Defendants’ Notice of Removal alleges, “Upon information and belief, Plaintiff is a

corporation organized and existing pursuant to the laws of the State of Nevada and maintains its

principal place of business in Fishers, Hamilton County, Indiana.” (Filing No. 1 at 3.) This

allegation made “upon information and belief” is not sufficient to allege the citizenship of the

Plaintiff. Additionally, the Notice of Removal alleges, “Defendant, Sonia Salinas, is an individual

resident of California,” and similarly, “Defendant, Michael Lee, is an individual resident of

California.” Id. These allegations of state residency, not citizenship, are not sufficient to allow the

Court to determine whether diversity jurisdiction exists.

       Therefore, the Defendants are ORDERED to file a Supplemental Jurisdictional Statement

that establishes the Court’s jurisdiction over this case. This statement should specifically identify

the state citizenship of each of the parties. This jurisdictional statement is due fourteen (14) days

from the date of this Entry.

       SO ORDERED.



       Date:    11/8/2018




Distribution:

Daniel K. Burke
HOOVER HULL TURNER LLP
dan@dkblegal.com

Sean Tyler Dewey
ICE MILLER LLP
sean.dewey@icemiller.com

Jeffrey L. Poston
CROWELL & MORING LLP
jposton@crowell.com

                                                  2
Cameron Dean Ritsema
ICE MILLER LLP
cameron.ritsema@icemiller.com

Michael A. Wukmer
ICE MILLER LLP (Indianapolis)
michael.wukmer@icemiller.com




                                3
